department of the treasury internal_revenue_service washington d c u5 u sep - g uniform issue list set ep ra to tax_exempt_and_government_entities_division legend bank a amount b date m dear ira x this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ from ira x an indjyi code on date m concerned about the losses that ira x was incurring the next day you deposited amount b in a non-ira account with bank a although you state that you thought the money was going to be tax-deferred you admit that at no time did you inform anyone at bank a that amount b was from an ira or that you desired to deposit said amount into an ira you also state that your primary reason for depositing amount b into an fdic insured account was to avoid any further losses while your tax returns for calendar retirement arrangement described in sec_408 of the you withdrew amount b from ira x because you were you are years old and represent that you received a distribution of amount b the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page year j were being prepared you were informed that you would be taxed on the withdrawal of funds from ira x additionally you represented that you subsequently withdrew part of amount b from the account at bank a to purchase a motorcycle based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount b contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an jra for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not partial rollovers sec_408 of the code provides a similar 60-day rollover period for apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code determining whether to grant a waiver of the 60-day rollover requirement pursuant to revproc_2003_16 2003_4_irb_359 date provides that in page sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred we do not believe that the information presented and documentation submitted demonstrates circumstances that would justify a waiver of the 60-day rollover period pursuant to sec_402 cited above did not roll over the ira x distribution received by you during the calendar you used part of amount b to purchase a motorcycle you do not assert that year representatives at bank a misunderstood your desire to establish an ira because you never informed them that amount b was a distribution from an ira or that you desired to establish an ira at bank a also you do not assert that you were unable to complete a rollover due to any of the factors in revproc_2003_16 rather the information submitted by you demonstrates that the ability to properly deposit amount b into an ira within the 60-day rollover period was within your control therefore under the circumstances presented in this case the irs dectines to waive the 60-day rollover requirement no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if vou wish to inquire about this ruling please contact 1p please address all correspondence to se t ep ra t3 sincerely yours dy ans loo frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
